           Case 2:19-cv-00495-CB Document 38 Filed 07/26/21 Page 1 of 5




                      IN THE UNITED STATE DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                  )
ex rel. [UNDER SEAL],                      )     CIVIL ACTION No. 19-495
                                           )
                    Plaintiff,             )
                                           )     FILED UNDER SEAL
     vs.                                   )     PURSUANT TO
                                           )     31 U.S.C. § 3730(b)(2)
[UNDER SEAL],                              )
                                           )
                    Defendant.             )




                                 UNDER SEAL
                      DO NOT PUT ON PACER
           Case 2:19-cv-00495-CB Document 38 Filed 07/26/21 Page 2 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
ex rel., JONATHAN D’CUNHA, M.D.,               )        Civil Action No. 19-495
                                               )
                       Plaintiff,              )
                                               )        District Judge Cathy Bissoon
               v.                              )
                                               )
DR. JAMES D. LUKETICH,                         )
UNIVERSITY OF PITTSBURGH                       )
MEDICAL CENTER, AND                            )       FILED UNDER SEAL
UNIVERSITY OF PITTSBURGH                       )       PURSUANT TO
PHYSICIANS,                                    )       31 U.S.C. § 3730(b)(2)
                                               )
                       Defendants.             )

            THE GOVERNMENT'S NOTICE OF ELECTION TO INTERVENE
                IN PART AND TO DECLINE TO INTERVENE IN PART

        NOW COMES the United States of America, pursuant to the False Claims Act (“FCA”),

31 U.S.C. § 3730(b)(2) and (4), and in accordance with this Court’s prior Orders and the Local

Rules of this Court, and notifies this Court of its decision to intervene in part of the instant action,

and to decline to intervene in part of the same. More specifically, the United States notifies the

Court of its decision to intervene on claims that Defendants violated the FCA by submitting

materially false claims for payment to the Government for: a) “concurrent” surgeries performed

by Defendant Luketich; b) Defendant Luketich’s physician service fees for those surgeries in

which he did not participate in the key and critical portions of the procedure; c) Defendant

Luketich’s physician service fees for those surgeries during which he was not “immediately

available” to return to the procedure; d) medically unnecessary anesthesia billings and services

resulting from Defendant Luketich’s “concurrent” surgery practice; and e) other medically

unnecessary procedures and services resulting from Defendant Luketich’s “concurrent” surgery
           Case 2:19-cv-00495-CB Document 38 Filed 07/26/21 Page 3 of 5




practice. The United States declines to intervene on the remainder of the allegations and claims in

Relator’s Amended Complaint.         The United States intends to file its Complaint in Partial

Intervention on or before July 30, 2021.

       Although the United States declines to intervene in a portion of the action, it respectfully

refers the Court to 31 U.S.C. § 3730(b)(1), which allows Relator to maintain the declined portion

of the action in the name of the United States; providing, however, that the “action may be

dismissed only if the court and the Attorney General give written consent to the dismissal and their

reasons for consenting.” Id. Therefore, the United States requests that, to the extent Relator or

any Defendant propose that the declined portion of the action be dismissed, settled, or otherwise

discontinued, the Court solicit the written consent of the United States before ruling on said request

or granting its approval.

       Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that – going

forward – all pleadings filed in this action, even as to the declined portion of this action, be served

upon the United States, and that all orders issued by the Court be sent to the United States’ counsel.

The United States also reserves its right to intervene – for good cause and at a later date – in any

part of the action that is currently declining, as well as to seek the dismissal of the Relator’s action

or claim on any appropriate grounds, including under 31 U.S.C. §§ 3730(b)(5) and (e)(4).

       Finally, the United States requests that Relator’s Complaint and Amended Complaint, this

Notice, and the attached proposed Order be unsealed. The United States requests that all other

papers on file in this action remain under seal because in discussing the content and extent of the

United States' investigation, such papers are provided by law to the Court alone for the sole purpose

of evaluating whether the seal and time for making an election to intervene should be extended.
  Case 2:19-cv-00495-CB Document 38 Filed 07/26/21 Page 4 of 5




A proposed order accompanies this notice.

                                            Respectfully submitted,

                                            STEPHEN R. KAUFMAN
                                            Acting United States Attorney


                                            /s/ Adam Fischer
                                            ADAM FISCHER (PA 314548)
                                            Assistant United States Attorney
                                            Joseph F. Weis, Jr. U.S. Courthouse
                                            700 Grant Street, Suite 4000
                                            Pittsburgh, Pennsylvania 15219
                                            Tel.: (412) 894-7431
                                            Fax: (412) 644-6995
                                            Email: adam.fischer@usdoj.gov
          Case 2:19-cv-00495-CB Document 38 Filed 07/26/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 26th day of July, 2021, a true and correct copy of the foregoing

United States’ Notice of Election to Intervene in Part and to Decline to Intervene in Part was served

via electronic and/or first-class mail upon the following:

                                      Clark M. Sylvia, Esq.
                                     PHILLIPS & COHEN LLP
                                 100 The Embarcadero, Suite 300
                                    San Francisco, CA 94105

                                     Amy L. Easton, Esq.
                                    PHILLIPS & COHEN LLP
                                2000 Massachusetts Avenue, NW
                                    Washington, DC 20036

                                      Jeffrey Dickstein, Esq.
                                     PHILLIPS & COHEN LLP
                                    Southeast Financial Center
                                 200 S. Biscayne Blvd, Suite 2790
                                         Miami, FL 33131

                                     Andrew M. Stone, Esq.
                                        STONE LAW FIRM
                                   437 Grant Street, Suite 1806
                                      Pittsburgh, PA 15219

                         Attorneys for Relator Jonathan D’Cunha, M.D.

                                      Robert J. Ridge, Esq.
                                      Allen M. Lopus, Esq.
                                     Bryon M. Chowka, Esq.
                                       CLARK HILL, PLC
                                       One Oxford Centre
                                   301 Grant Street, 14th Floor
                                      Pittsburgh, PA 15219

              Attorneys for Defendants the University of Pittsburgh Medical Center
                             and University of Pittsburgh Physicians


                                                              /s/ Adam Fischer
                                                              ADAM FISCHER
                                                              Assistant U.S. Attorney
